DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment filed on 03/31/2022 and the interview conducted on 08/18/2022.
Claims 1-20 are currently pending in this application. Claims 1-3, 6, 8-15 and 17-20 have been amended.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 03/04/2022, 05/17/2022, 07/15/2022 and 08/05/2022 were filed.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
The previous 103 rejections to the claims 1-20 have been withdrawn in response to the applicants’ amendments/remarks including the proposed examiner’s amendments stated below.

Allowable Subject Matter
Claims 1-20 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additional be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for this examiner's amendment was given in communication with Shane Jensen (reg. no. 55,301) on 08/18/2022.

The application has been amended as follows:
IN THE CLAIMS
Claim 1 (Amended): A computing system comprising:
one or more processors; and
one or more hardware computer-readable media devices having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to:
receive an input from a user who is an owner of a decentralized identifier, the input being related to a specific memory of the user and having been previously entered by the user to generate a predetermined number of random words that are related to each other by being included in the specific memory of the user, the predetermined number of random words being used to generate a seed, which is then used to generate a private key and a public key pair associated with the decentralized identifier, and the public key being recorded on a distributed ledger, and the private key and data recorded on the distributed ledger being used to authenticate that the user is the owner of the decentralized identifier;
extract from the received input the predetermined number of random words that are related to each other by being included in the specific memory of the user such that the user does not need to enter any random words that are not related to the specific memory to recover a private key, the random words being associated with a first private key recovery mechanism for recovering the private key;
input the predetermined number of random words into the first key recovery mechanism to thereby generate a private key recovery seed; and
input at least the private key recovery seed into a second private key recovery mechanism, the second private key recovery mechanism generating a recovered private key upon performing a recovery operation on the private key recovery seed, the recovered private key being same as the private key associated with the decentralized identifier, and configured to be used with data recorded on the distributed ledger to authenticate that the user is the owner of the decentralized identifier.

Claim 19 (Amended): A computer program product comprising one or more hardware computer-readable storage media devices having thereon computer-executable instructions that are structured such that, when executed by one or more processors of a computing system, cause the computing system to perform a method for generating a private key recovery seed based on random words extracted from an input memory of a user and for using the private key recovery seed to recover the private key, the method comprising:
receiving an input from a user who is an owner of a decentralized identifier, the input being related to a specific memory of the user and having been previously entered by the user to generate a predetermined number of random words that are related to each other by being included in the specific memory of the user, the predetermined number of random words being used to generate a seed, which is then used to generate a private key and a public key pair associated with the decentralized identifier, and the public key being recorded on a distributed ledger, and the private key and data recorded on the distributed ledger being used to authenticate that the user is the owner of the decentralized identifier;
extracting from the received input the predetermined number of random words that are related to each other by being included in the specific memory of the user such that the user does not need to enter any random words that are not related to the specific memory to recover a private key, the random words being associated with a first private key recovery mechanism for recovering the private key;
inputting the predetermined number of random words into the first key recovery mechanism to thereby generate a private key recovery seed; and
inputting at least the private key recovery seed into a second private key recovery mechanism, the second private key recovery mechanism generating a recovered private key upon performing a recovery operation on the private key recovery seed, the recovered private key being same as the private key associated with the decentralized identifier, and configured to be used with data recorded on the distributed ledger to authenticate that the user is the owner of the decentralized identifier.

Claim 20 (Amended): The computer program product the method further comprising:
generating a plurality of random bits;
dividing the plurality of random bits into a plurality of segments; and
associating each of the predetermined number of random words with a specific segment of the plurality of segments.

Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1, 10 and 19,
Matyas et al. (Patent Number: 5,201,000) teaches a data processing system and method for managing a public key cryptographic system which includes a public key, private key pair generator. The method includes the step of generating a first public key, private key pair using a first seed value known to a user, the first seed value being generated from a passphrase. A first random number is generated using the first seed value and applied to generating the first key pair. The method then generates a first control vector defining a first use of the first public key, private key pair. The method then controls the use of the first public key, private key pair using the first control vector – see figs. 1, 6, 19; abstract; columns 20-22 of Matyas.

Perlman (US 2010/0142713 A1) teaches a system to generate a key pair by receiving a request to generate the key pair, wherein the key pair is generated by a key assigner, and wherein the key pair is associated with a user. The system can determine a secret associated with the key assigner by determining an initial secret associated with the key assigner, and by applying a one-way hash function to the initial secret one or more times. The system can then determine a seed based on the secret. The system can determine the seed by cryptographically combining the secret with information associated with the user, and can generate the key pair by using the seed as an input to a key generator. The system can then return the key pair to a requestor. - see figs. 3B, 4; abstract, paras. [0007] – [0013] of Perlman.

Diffie et al. (US 7,552,469 B2) teaches a method for generating a word sequence for a passcode involves choosing a schema to guide the generation of the word sequence, and transforming the passcode into the word sequence using the schema, wherein the word sequence contains mnemonic structure. Mnemonic structure is added to a word sequence in order to make the word sequence more easily memorizable. Word sequences may include synthetic words (i.e., nonsense words that have no real meaning in the language of the words), or actual words. Mnemonic structure may include any pattern structure that may make the word sequence more memorable. The word sequences can be efficiently transformed back to the original passcode. A passcode may be any arbitrary passcode, which can be expressed as a binary passcode. The binary passcode may be an encryption key provided to the user by a computer system – see abstract; figs. 1, 3; columns 1-3, 5 of Diffie.

However, the prior art of record does not teach or render obvious the limitations, specific and combination with other limitations:
in the claims 1, 10 and 19 of a system, method or computer program product to:
receive an input from a user who is an owner of a decentralized identifier, the input being related to a specific memory of the user and having been previously entered by the user to generate a predetermined number of random words that are related to each other by being included in the specific memory of the user, 
wherein the predetermined number of random words being used to generate a seed, which is then used to generate a private key and a public key pair associated with the decentralized identifier, and the public key being recorded on a distributed ledger, and the private key and data recorded on the distributed ledger being used to authenticate that the user is the owner of the decentralized identifier;
extract from the received input the predetermined number of random words that are related to each other by being included in the specific memory of the user such that the user does not need to enter any random words that are not related to the specific memory to recover a private key, the random words being associated with a first private key recovery mechanism for recovering the private key;
input the predetermined number of random words into the first key recovery mechanism to thereby generate a private key recovery seed; and input at least the private key recovery seed into a second private key recovery mechanism, the second private key recovery mechanism generating a recovered private key upon performing a recovery operation on the private key recovery seed, the recovered private key being same as the private key associated with the decentralized identifier, and configured to be used with data recorded on the distributed ledger to authenticate that the user is the owner of the decentralized identifier.

Dependent claims 2-9, 11-18 and 20 are allowed as they depend from allowable independent claim 1, 10 or 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUNG T LWIN whose telephone number is (571)270-7845.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAUNG T LWIN/Primary Examiner, Art Unit 2495